Citation Nr: 1302754	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from July 1970 to July 1974.  He also had service in the United States Marine Corps Reserves from February 1977 to January 1981, including a period of active duty for training (ACDUTRA) in July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  

This claim was previously remanded in May 2011 and July 2012 for further development.  Nevertheless, further development is still required.

In this case, there is a formal finding of unavailability with respect to the Veteran's service treatment records.  The January 2006 formal finding references the Veteran's service treatment records from his Reserve unit, particularly from the July 1979 ACDUTRA period of concern in this case.  The Board notes that, after diligent efforts, the RO located his service personnel records for that period, but it remains unclear whether the RO/AMC has checked with the Balboa Naval Hospital or the onsite dispensaries for either Camp Coronado or Camp Pendleton for medical records pertaining to the Veteran's alleged injury in July 1979.  Thus, on remand, the Board finds that renewed attempts to obtain any service treatment records should be made at this time, including with the Veteran's unit and the National Personnel Records Service and any other medical facility where the Veteran may have sought treatment.  See 38 C.F.R. § 3.159(c) (2012).

Furthermore, after review of the last VA examiner's opinion in September 2012, the Board finds that a clarification opinion is necessary.  Specifically, the examiner stated in his opinion that the examination was not adequate for rating purposes because of the difference between flexion demonstrated and the degrees of straight leg raising.  The Board is unsure whether such a finding has any bearing on the examiner's opinion regarding a relationship to military service or whether the examiner was expressing an observation on the subjective complaints demonstrated by the Veteran in contrast to the objective findings shown on examination.  

Moreover, the examiner also states that "there is no evidence of previous trauma."  Such a statement directly contradicts what the examiner was told to assume when providing an opinion, namely that the Veteran was hit by a boat during a training exercise in July 1979 that resulted in bruised legs and back.  The examiner additionally noted that January 2005 treatment records noted that his back condition "could be the result of an old injury" but does not discuss that treatment record in his opinion.  

In light of the above, the Board finds that a remand is necessary in order for the examiner to clarify his opinion with respect to the above-noted concerns.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a lumbar spine disorder.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Attempt to obtain through official sources, including the Veteran's reserve unit, the National Personnel Records Center (NPRC), and the dispensaries of Camp Pendleton or Coronado or the Balboa Naval Hospital, any of the Veteran's service treatment records that are not currently associated with the claims file, including from the Veteran's July 1979 period of ACDUTRA.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile; the agency of original jurisdiction (AOJ) should document its efforts in the claims file, and the Veteran should be so notified.  

3.  Ask the Veteran to identify any VA or private treatment or evaluation that he may have received for his claimed lumbar spine disorder, which are not currently of record, including any ongoing treatment he may be receiving from any private treatment providers he has already identified.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Furnish the Veteran's claims file to the September 2012 VA examiner in order to obtain an addendum to the September 2012 VA examination report.  Following review of the claims file, the examiner should then opine as to the following:

(a) The examiner is asked to address whether the Veteran's lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or was caused by the Veteran's military service, to include as a result of the trauma experienced during the boat incident of July 1979.  

The examiner should address the Veteran's lay evidence of record regarding continuity of symptomatology since that time, as well as the January 2005 evidence noting that back disability "could be" the result of an old injury.  

(b) The examiner must explain what he meant when he said that the examination was not adequate for rating purposes and what effect, if any, this has on the validity of his opinion regarding a relationship between current disability and military service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

(If the September 2012 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  However, if either the September 2012 examiner or any subsequent examiner indicates that the above cannot be answered without examination of the Veteran, then one should be afforded him.)

5.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for a back disorder.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

